NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

ANTHONY CHAMBERS,                )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D19-1172
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 18, 2020.

Appeal from the Circuit Court for Sarasota
County; Stephen M. Walker, Judge.

Anthony Chambers, pro se.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.